Citation Nr: 1015805	
Decision Date: 04/29/10    Archive Date: 05/06/10

DOCKET NO.  03-13 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased rating for hypothyroidism, 
status post iodine treatment with history of Grave's disease, 
rated as 10 percent disabling for the period prior to May 25, 
2005, and as 60 percent disabling thereafter. 

2.  Entitlement to an increased rating for lumbar/thoracic 
scoliosis with chronic low back pain, rated as 10 percent 
disabling for the period prior to February 7, 2008, and as 20 
percent disabling thereafter.


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney at 
Law


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel 
INTRODUCTION

The Veteran served on active duty from June 1995 to July 
1998.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.  Jurisdiction over the claims 
folders is currently held by the San Juan RO in the 
Commonwealth of Puerto Rico.

In April 2004, the Board denied the claim for an increased 
rating for hypothyroidism and remanded the claim for an 
increased rating for lumbar/thoracic scoliosis for additional 
development.  The Veteran appealed the denial of his claim 
for an increased rating for hypothyroidism to the Court of 
Appeals for Veterans Claims (Court).   In April 2005, the 
Court granted a Joint Motion for Remand filed by the parties, 
which requested that the portion of the April 2004 decision 
that denied a higher rating for hypothyroidism be vacated and 
remanded.  The appeal was returned to the Board and, in 
January 2006, the Board remanded the matter for further 
development.  The case has now returned to the Board for 
further appellate action. 

In March 2006 and September 2008 rating decisions, the 
Veteran was awarded increased ratings of 60 percent and 20 
percent for his hypothyroidism and thoracic/lumbar scoliosis, 
effective May 28, 2005, and February 7, 2008, respectively.  
A veteran is generally presumed to be seeking the maximum 
benefit allowed by law and regulation, and a claim remains in 
controversy where less than the maximum available benefit is 
awarded.  AB v. Brown, 6 Vet. App. 35 (1993).  Therefore, the 
claims for increased evaluations remain before the Board.

The Veteran's appeal for his thoracic/lumbar scoliosis was 
initiated with respect to the denial of a rating in excess of 
10 percent for a back disability in the June 2002 rating 
decision.  In September 2008, the RO granted entitlement to 
service connection for left lumbar radiculopathy secondary to 
the spine disability, and assigned a separate 20 percent 
rating, effective February 7, 2008.  The current diagnostic 
codes for rating disabilities of the spine provide for the 
assignment of separate ratings for associated objective 
neurologic abnormalities.  Therefore, the initial rating for 
the radiculopathy of the left lower extremity is considered 
part of the appeal for a higher rating for the back 
disability and is addressed by the Board in this decision.  

The issue of entitlement to dependency for the Veteran's 
parents has been raised by the record, but has not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over this 
issue and it is referred to the AOJ for appropriate action.  

The issue of entitlement to an increased rating for 
hypothyroidism is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. For the period prior to October 8, 2002, the Veteran's 
service-connected lumbar/thoracic scoliosis with chronic low 
back pain, herniated nucleus pulposus at L4-S1, manifested at 
most moderate intervertebral disc syndrome with recurring 
attacks. 

2.  From October 8, 2002, the Veteran's service-connected 
lumbar/thoracic scoliosis with chronic low back pain, 
herniated nucleus pulposus at L4-S1, manifested neurological 
impairment consistent with no more than moderate left lumbar 
radiculopathy.

3.  Throughout the appeal period, the orthopedic impairment 
of the Veteran's service-connected lumbar/thoracic scoliosis 
with chronic low back pain, herniated nucleus pulposus at L4-
S1, has not manifested range of motion that most nearly 
approximates severe limitation of motion; favorable ankylosis 
of the entire thoracolumbar spine; or forward flexion limited 
to 30 degrees; there is no evidence of listing of the whole 
spine to the opposite side, a positive Goldthwaite's sign, 
marked limitation of forward bending in the standing 
position, loss of lateral motion with osteoarthritic changes, 
or narrowing or irregularity of joint spaces.


4.  The Veteran's service-connected lumbar/thoracic scoliosis 
with chronic low back pain, herniated nucleus pulposus at L4-
S1, has not been manifested by incapacitating episodes of 
intervertebral disc syndrome having a total duration of at 
least 4 weeks but less than 6 weeks during a 12-month period.


CONCLUSIONS OF LAW

1.  For the period prior to October 8, 2002, the schedular 
criteria for a rating of 20 percent, but not higher, for 
service-connected lumbar/thoracic scoliosis with chronic low 
back pain, herniated nucleus pulposus at L4-S1, were met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5292, 
5293, 5295 (2003); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.14, 
4.40, 4.45 (2009).

2.  From October 8, 2002, the schedular criteria for a rating 
of 20 percent, but not higher, for orthopedic impairment 
resulting from the Veteran's thoracic/lumbar scoliosis with 
chronic low back pain have been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002); 
38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5293, 5295 (2003); 
38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5235-5243 (2009). 

2.  For the period beginning October 2, 2002, the schedular 
criteria for a separate 20 percent rating for left lumbar 
radiculopathy have been met.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 4.14, 4.120, 4.124a, Diagnostic Code 8520.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection for lumbar/thoracic scoliosis with chronic 
low back pain was granted in an October 1998 rating decision 
with an initial 10 percent evaluation assigned, effective 
July 3, 1998.  The June 2002 rating decision on appeal 
continued the 10 percent evaluation, and an increased rating 
of 20 percent was granted in a September 2008 rating 
decision, effective February 7, 2008.  The Veteran contends 
that an increased evaluation is warranted for his service-
connected back disability as the pain and functional 
limitations associated with it have progressively worsened.  

Disability evaluations are determined by comparing a 
Veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises 
as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is reviewed when making 
disability ratings.  See generally 38 C.F.R. 4.1; Schafrath 
v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, see 
38 C.F.R. § 4.2, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  Staged ratings are, however, 
appropriate for an increased rating claim when the factual 
findings show distinct time periods where the service-
connected disability exhibits symptoms that would warrant 
different ratings.  The relevant focus for adjudicating an 
increased rating claim is on the evidence concerning the 
state of the disability from the time period one year before 
the claim was filed until VA makes a final decision on the 
claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45, pertaining to functional impairment. The Court 
has instructed that in applying these regulations VA should 
obtain examinations in which the examiner determined whether 
the disability was manifested by weakened movement, excess 
fatigability, incoordination, or pain. Such inquiry is not to 
be limited to muscles or nerves. These determinations are, if 
feasible, to be expressed in terms of the degree of 
additional range-of-motion loss due to any weakened movement, 
excess fatigability, incoordination, flare-ups or pain. 
DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. 
Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59.

VA changed the rating criteria for spinal disabilities during 
the course of this appeal.  A new law or regulation applies, 
if at all, only to the period beginning with the effective 
date of the new law or regulation.  Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003).  However, when a regulation 
changes and the former version is more favorable, VA can 
apply the earlier version of the regulation for the period 
prior to, and after, the effective date of the change.  Id.  
Therefore, the Board will consider the Veteran's claim under 
both the current and former versions of the criteria for 
rating the spine.  

For the period prior to February 7, 2008, the Veteran's 
thoracic/lumbar scoliosis with chronic pain was rated as 10 
percent disabling under the former version of Diagnostic Code 
5295, in effect prior to September 26, 2003, pertaining to 
lumbosacral strain.  For the period beginning February 7, 
2008, an increased rating of 20 percent was assigned under 
the current version of Diagnostic Code 5243, pertaining to 
intervertebral disc syndrome.  In addition, a separate 20 
percent rating for left radiculopathy has been in effect from 
February 8, 2008 as the neurologic manifestations of the 
service-connected lumbar/thoracic scoliosis with chronic low 
back pain, herniated nucleus pulposus at L4-S1. 

For the reasons discussed below, the Board finds that a 
higher, 20 percent, rating is warranted for the Veteran's 
thoracic/lumbar scoliosis with chronic pain under the former 
Diagnostic Code 5293, intervertebral disc syndrome, which 
rating criteria were in effect until September 23, 2002.  
Beginning October 8, 2002, separate ratings for the 
orthopedic and neurologic manifestations of the service-
connected disability are warranted: a 20 percent rating for 
left lumbar radiculopathy under Diagnostic Code 8520 and a 20 
percent rating for the orthopedic manifestations under 
Diagnostic Code 5292, in effect until September 26, 2003, and 
under the General Rating Formula for Diseases and Injuries of 
the Spine thereafter.

The Veteran's disability most nearly approximates a 20 
percent evaluation under the former version of Diagnostic 
Code 5293 pertaining to intervertebral disc syndrome.  The 
Veteran was diagnosed with degenerative disc disease 
following a May 2004 MRI of the spine, and the March 2006 VA 
examiner noted in a February 2008 medical opinion that the 
Veteran's lumbar disc involvement was caused by his service-
connected spine condition.  In addition, a May 2001 CT of the 
lumbar spine demonstrates the presence of disc involvement in 
the Veteran's disability throughout the claims period.  
Therefore, rating the disability under the criteria for 
intervertebral disc syndrome is appropriate.  

Under Diagnostic Code 5293, in effect prior to September 23, 
2002, mild intervertebral disc syndrome warrants a 10 percent 
rating, while a 20 percent rating is warranted for moderate 
intervertebral disc syndrome with recurring attacks.  A 40 
percent rating is assigned for severe intervertebral syndrome 
with recurring attacks and intermittent relief.  A 60 percent 
rating is provided for pronounced intervertebral disc disease 
with persistent symptoms compatible with sciatic neuropathy 
with characteristic pain and demonstrable muscle spasm, 
absent ankle jerk, or other findings appropriate to the site 
of the diseased disc, and little intermittent relief.  
38 C.F.R. § 4.73, Diagnostic Code 5293 (2002).

In May 2001, a private CT scan of the Veteran's lumbar spine 
showed central disc herniation and dural sac compression in 
the L4-L5 and L5-S1 regions of the back.  In addition, during 
the January 2002 VA examination the Veteran reported 
experiencing five episodes of severe and acute low back pain 
in the past year that resulted in functional impairment.  
Similarly, he reported only three days of incapacitating 
episodes due to back pain at the March 2006 VA examination.  
These findings most nearly approximate moderate 
intervertebral disc syndrome with recurring attacks, which 
supports a 20 percent evaluation, and no higher.  

A rating in excess of 20 percent is not warranted as there is 
no evidence of severe or pronounced intervertebral disc 
syndrome.  The May 2001 CT scan showed normal visualization 
of the L3-L4 and L4-L5 segments of the back, and although the 
January 2002 VA examiner noted the presence of some sensory 
deficits of the right lower extremity, these neurological 
manifestations were later diagnosed as peripheral neuropathy 
associated with service-connected hypothyroidism.  Thus, the 
Veteran has not manifested severe or persistent symptoms 
compatible with sciatic neuropathy or little intermittent 
relief.   The Veteran's intervertebral disc syndrome 
therefore most nearly approximates an evaluation of 20 
percent under the former version of Diagnostic Code 5293, but 
not higher.  

The Board has also considered whether a rating in excess of 
20 percent is warranted under the other former criteria for 
rating the spine.  Under Diagnostic Code 5295, a 40 percent 
rating requires severe lumbosacral strain that includes 
listing of the whole spine to the opposite side, a positive 
Goldthwaite's sign, marked limitation of forward bending in 
the standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of joint 
spaces, or with some of these characteristics with abnormal 
mobility on forced motion.  38 C.F.R. § 4.71a, Diagnostic 
Code 5295 (2003).  Diagnostic Code 5292 also provides that 
limitation of motion of the lumbar spine warrants a 40 
percent evaluation if it is severe.  38 C.F.R. § 4.71a, 
Diagnostic Code 5292 (2003).

At the January 2002 VA examination the Veteran demonstrated 
forward flexion limited to 30 degrees and the combined range 
of motion of the spine was to 110 degrees.  While this range 
is consistent with severe limitation of motion, the Board 
finds that it is not an accurate representation of the 
Veteran's thoracolumbar range of motion.  The January 2002 VA 
examiner concluded that the Veteran did not perform with full 
effort during range of motion testing, and noted that the 
Veteran had no painful spinal motion.  The January 2002 
finding of severe limited motion is also at odds with all 
other medical evidence of record during the claims period, 
including outpatient treatment records from the San Juan VA 
Medical Center (VAMC).  The Veteran made only sporadic 
complaints of back pain at the VAMC during this period and in 
May 2005 denied any loss of motion associated with his spinal 
disability.  Physical examination of the back showed adequate 
range of motion with no tenderness.  Due to the Veteran's 
poor effort during testing and the conflicting additional 
medical evidence, the Board finds that the range of spinal 
motion noted during the January 2002 VA examination is not 
truly reflective of the Veteran's loss of motion due to his 
service-connected back disability.  

Range of motion testing was also conducted at the March 2006 
VA examination, and while there was some limitation to 
movement, the Veteran was able to forward flex to 90 degrees 
and demonstrated a combined range of motion to 220 degrees.  
This is consistent with the other evidence of record, and 
there is no indication the Veteran used less than his full 
effort.  The Board finds therefore finds that the March 2006 
VA examination report is much more probative with respect to 
the Veteran's actual limitation of motion of the spine during 
the claims period.  

Regarding the Deluca factors, during the March 2006 VA 
examination the Veteran manifested some pain during range of 
motion exercises, but only at the reported endpoint of 
testing.  Additionally, while the Veteran demonstrated 
extension that was limited from 10 to 30 degrees upon 
repetitive movement, extension was still essentially limited 
to 30 degrees as reported previously.  The March 2006 VA 
examiner also found that the Veteran's disability had severe 
effects on some of his activities of daily living and 
prevented others, but it is clear that his range of motion 
has not most nearly approximated severe at anytime during the 
claims period.  Hence, a rating in excess of 20 percent is 
not warranted at any time under the former version of 
Diagnostic Code 5292 (2003).

There is also no evidence of severe lumbosacral strain with 
listing of the whole spine to the opposite side, a positive 
Goldthwaite's sign, marked limitation of forward bending in 
the standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of joint 
spaces during the claims period.  The January 2002 and March 
2006 VA examiner found that there were no postural 
abnormalities of the back, and the Veteran walked with a 
normal gait.  Although a May 2004 private MRI demonstrated 
joint degenerative changes, they were characterized as mild 
and there are no other findings of osteoarthritic changes or 
joint irregularities during the claims period.  Therefore, 
the Veteran's symptoms do not most nearly approximate a 40 
percent rating under the former version of Diagnostic Code 
5295, and the Veteran's lumbar/thoracic scoliosis is properly 
rated as 20 percent disabling under the version of Diagnostic 
Code 5293 in effect prior to September 23, 2002.  

As noted above, the criteria for rating the spine was amended 
during the course of this appeal, with changes effective 
September 23, 2002, and September 26, 2003.  The Board notes 
that 38 C.F.R. § 3.951(a) provides that, "[a] readjustment to 
the Schedule for Rating Disabilities shall not be grounds for 
reduction of a disability rating in effect on the date of the 
readjustment unless medical evidence establishes that the 
disability to be evaluated has actually improved."  As the 
Board has assigned a 20 percent rating using the former 
Diagnostic Code 5293, a lowe rating cannot be assigned under 
the rating criteria that became effective in September 2002 
or September 2003.  Therefore, the Board will consider 
whether a higher rating may be assigned under the later 
and/or the current rating criteria.

Under the current criteria, back disabilities other than 
intervertebral disc disease are evaluated under the general 
rating formula for rating diseases and injuries of the spine.  
38 C.F.R. § 4.71a, Diagnostic Codes 5237 (2009).  
Intervertebral disc syndrome will be evaluated under the 
general rating criteria or under the formula for rating 
intervertebral disc syndrome based on incapacitating episodes 
(outlined below), whichever method results in the higher 
evaluation when all disabilities are combined under 38 C.F.R. 
§ 4.25.  38 C.F.R. § 4.71a, Diagnostic Code 5243.

Diagnostic Code 5293, effective September 23, 2002, evaluates 
intervertebral disc (preoperatively or postoperatively) 
either on the total duration of incapacitating episodes over 
the past 12 months, or by combining under 38 C.F.R. § 4.26 
(combined rating tables) separate evaluations of its chronic 
orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, which ever method 
results in the higher evaluation.  A 60 percent evaluation is 
assigned for incapacitating episodes having a total duration 
of at least 6 weeks during the past 12 months.  A 40 percent 
evaluation is assigned for incapacitating episodes having a 
total duration of at least 4 weeks, but less than 6 weeks, 
during the past 12 months.  A 20 percent evaluation is 
assigned for incapacitating episodes having a total duration 
of at least 2 weeks, but less than 4 weeks, during the past 
12 months, and a 10 percent evaluation is assigned with the 
incapacitating episodes having a total duration of at least 1 
week, but less than 2 weeks, during the past 12 months.  Note 
1 provides that for the purposes of evaluations under 
Diagnostic Code 5293, an incapacitating episode is a period 
of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 
5293 (2003).

Upon VA examination in March 2006, the Veteran reported that 
he had been prescribed three days of bedrest by his private 
physician during the last year due to incapacitating 
episodes.  Although the Veteran complained of flare-ups of 
back pain occurring every few days, he has not reported any 
additional incapacitating episodes at anytime during the 
claims period.  It is therefore clear that the Veteran has 
not manifested incapacitating episodes having a total 
duration of at least 4 weeks, but less than 6 weeks, during 
the past 12 months and a rating in excess of 20 percent under 
Diagnostic Code 5293 is not warranted.  

The general formula for rating diseases and injuries of the 
spine provides for a 20 percent evaluation when forward 
flexion of the thoracolumbar spine is greater than 30 
degrees, but not greater than 60 degrees; the combined range 
of motion of the thoracolumbar spine is not greater than 120 
degrees; or if there is muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  A 40 percent evaluation is warranted if forward 
flexion of the thoracolumbar spine is to 30 degrees or less 
or if there is favorable ankylosis of the entire 
thoracolumbar spine.  A 50 percent evaluation is warranted 
for unfavorable ankylosis of the entire thoracolumbar spine.

As noted above, the Veteran manifested forward flexion that 
was limited to 90 degrees with a combined range of motion to 
220 degrees at the March 2006 VA examination.  He also 
demonstrated moderate muscle spasms during range of motion 
testing, a normal posture and gait, and no spinal ankylosis.  
He has maintained useful motion of his spine throughout the 
claims period, and even with consideration of all pertinent 
functional factors, it is clear that the Veteran has not 
manifested forward flexion limited to 30 degrees or less or 
favorable ankylosis of the entire thoracolumbar spine.  An 
increased rating of 40 percent is therefore not warranted 
under the current criteria for rating the spine. 

Regarding neurological impairment, Note 1 following the 
general formula for rating diseases and injuries of the spine 
states that neurological abnormalities are to be evaluated 
separately using an appropriate diagnostic code.  38 C.F.R. § 
4.71a, 5235-5243 (2009).  In contrast, the former criteria 
for rating disabilities of the spine, specifically Diagnostic 
Code 5293 (2002), contemplated neurological impairment such 
as sciatic neuropathy in its rating criteria.  

The Veteran was granted service connection for left lower 
extremity radiculopathy in a September 2008 rating decision 
with an initial 20 percent rating assigned, effective 
February 8, 2008, under Diagnostic Code 8520.  Under this 
diagnostic code, complete paralysis of the sciatic nerve 
warrants an 80 percent evaluation; with complete paralysis of 
the sciatic nerve, the foot dangles and drops, no active 
movement of the muscles below the knee is possible, and 
flexion of the knee is weakened or (very rarely) lost.  
Incomplete paralysis of the sciatic nerve warrants a 60 
percent evaluation if it is severe with marked muscular 
atrophy, a 40 percent evaluation if it is moderately severe, 
a 20 percent evaluation if it is moderate or a 10 percent 
evaluation if it is mild.  38 C.F.R. § 4.124a, Diagnostic 
Code 8520.

The first evidence of left lumbar radiculopathy dates from an 
October 2002 private nerve conduction study that was 
diagnostic of left radiculopathy.  The Veteran was also 
diagnosed with left lumbar radiculopathy during the March 
2006 VA examination.  At that time, he manifested some loss 
of sensation in the left leg along with a decreased left knee 
jerk.  The Board finds that the Veteran's impairment of the 
left lower extremity is contemplated by the currently 
assigned 20 percent evaluation.  His symptoms of impaired 
sensory perception and a decreased knee jerk, but full and 
present left ankle jerk, most nearly approximate moderate 
incomplete paralysis and a rating in excess of 20 percent is 
not warranted under Diagnostic Code 8520.

While an increased rating is not warranted for the Veteran's 
left lumbar radiculopathy, an earlier effective date of 
October 8, 2002, is appropriate as the record documents 
diagnostic evidence of radiculopathy from this date.  As 
noted above, although the January 2002 VA examiner noted some 
loss of sensation in the right lower extremity, these 
neurological symptoms were associated with peripheral 
neuropathy and service-connected hypothyroidism and a 
separate rating for the right lower extremity is therefore 
not appropriate in connection with the service-connected back 
condition.  

Accordingly, the Veteran's thoracic/lumbar scoliosis with 
chronic low back pain warrants a 20 percent rating under 
Diagnostic Code 5293 until October 8, 2002, when the record 
supports assignment of separate 20 percent ratings for the 
orthopedic and the neurologic manifestations of the service-
connected lumbar/thoracic scoliosis with chronic low back 
pain, herniated nucleus pulposus at L4-S1.  The Board has 
considered whether there is any other schedular basis for 
granting a higher rating other than those granted above, but 
has found none.  In addition, the Board has considered the 
doctrine of reasonable doubt but has determined that it is 
not applicable to this period because the preponderance of 
the evidence is against the claim.  38 U.S.C.A. § 5107(b); 
38 C.F.R. §§ 4.7, 4.21.

Other Considerations

Occupational Impairment

The Court has recently held, in May 2009, that a request for 
a total disability rating due to individual employability 
resulting from service-connected disability (TDIU), whether 
expressly raised by a veteran or reasonably raised by the 
record, is not a separate claim for benefits, but is rather 
part of the adjudication of a claim for increased 
compensation.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  
Thus, when entitlement to TDIU is raised during the appeal of 
a rating for a disability, it is part of the claim for 
benefits for the underlying disability.  Id at 454.

In this case, the record is negative for evidence that the 
Veteran is unemployable and he has continued to work full-
time at the USPS throughout the claims period.  While the 
March 2006 VA examiner found that the Veteran's disability 
had significant effects on his employment, the Veteran has 
not alleged that he is unable to perform his duties due to 
service-connected back condition.  Therefore, remand or 
referral of a claim for TDIU is not necessary as there is no 
evidence of unemployability due to the service-connected back 
disability.

Extraschedular Consideration

In exceptional cases an extraschedular rating may be 
provided.  38 C.F.R. § 3.321.  The Court has set out a three-
part test, based on the language of 38 C.F.R. § 3.321(b)(1), 
for determining whether a veteran is entitled to an extra-
schedular rating: (1) the established schedular criteria must 
be inadequate to describe the severity and symptoms of the 
claimant's disability; (2) the case must present other 
indicia of an exceptional or unusual disability picture, such 
as marked interference with employment or frequent periods of 
hospitalization; and (3) the award of an extra-schedular 
disability rating must be in the interest of justice.  Thun 
v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 
572 F.3d 1366 (Fed. Cir. 2009).  

The Board finds that the rating criteria contemplate the 
Veteran's disability.  The Veteran's thoracic/lumbar 
scoliosis is manifested by symptoms such as painful limited 
motion, moderate intervertebral disc syndrome, and 
neurological impairment of the left lower extremity.  These 
manifestations are contemplated in the rating criteria.  The 
rating criteria are therefore adequate to evaluate the 
Veteran's disability and referral for consideration of 
extraschedular rating is not warranted.

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009) defined VA's duty to assist a veteran in 
the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; (3) and that the 
claimant is expected to provide.  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In this case, notice fulfilling the requirements of 38 C.F.R. 
§ 3.159(b) was furnished to the Veteran in a December 2001 
letter.  The Veteran also received notice regarding the 
disability-rating and effective-date elements of the claim in 
an October 2009 letter.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

There was a timing deficiency in that the October 2009 letter 
providing Dingess notice was sent after the initial 
adjudication of the claim.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).  The Veteran was provided an 
opportunity to submit additional evidence in support of his 
appeal following receipt of the Dingess notice, and no such 
evidence was received.  The delayed notice on these elements, 
therefore, did not deprive the Veteran of a meaningful 
opportunity to participate in the adjudication of the claim 
and did not result in prejudice to the Veteran.  See 
McDonough Power Equip. v. Greenwood, 464 U.S. 548, 553 
(1984); see also Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

VA is also required to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate his claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty 
to assist" contemplates that VA will help a claimant obtain 
records relevant to the claim, whether or not the records are 
in Federal custody, and that VA will provide a medical 
examination or obtain an opinion when necessary to make a 
decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, 
including service treatment records, records of VA treatment, 
and private medical records.  In September 2009, the Veteran 
noted that outstanding records from the San Juan VAMC 
contained pertinent evidence related to his hypothyroidism 
and peripheral neuropathy.  He did not identify any 
additional evidence pertaining to his claim for an increased 
rating for a back condition and did not state that the 
outstanding VAMC records contained findings related to his 
back.  Therefore, remanding for additional VAMC records is 
not necessary with respect to the Veteran's claim for an 
increased rating for a back condition.  The Veteran was also 
provided proper VA examinations in response to his claim.

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  


ORDER

A higher disability evaluation for thoracic/lumbar scoliosis 
with chronic low back pain is granted on the basis of a 20 
percent rating under former Diagnostic Code 5293 until 
October 8, 2002, when separate ratings of 20 percent for 
orthopedic impairment and 20 percent for neurological 
impairment of the left lower extremity are granted. 


REMAND

The Veteran is also seeking a higher rating for 
hypothyroidism, status post iodine treatment with history of 
Grave's disease.  In a September 2009 statement attached to 
an SSOC response form, the Veteran noted that recent records 
of treatment at the San Juan VAMC were pertinent to his claim 
for an increased rating.  Specifically, the Veteran stated 
that the additional VAMC records would show symptoms of 
hypothyroidism such as slowing of thought, depression, 
sleepiness, and peripheral neuropathy. 

At present, the record contains only VAMC treatment records 
dated through September 2005.  The procurement of potentially 
pertinent VA medical records is required.  Where VA has 
constructive and actual knowledge of the availability of 
pertinent reports in the possession of the VA, an attempt to 
obtain those reports must be made.  See Bell v. Derwinski, 2 
Vet. App. 611 (1992).  Therefore, upon remand, attempts 
should be made to obtain records of the Veteran's VA 
treatment for the period since September 2005.  

Accordingly, the case is REMANDED for the following action:

1. Obtain records of treatment from the 
San Juan VAMC for the period beginning 
September 2005.

2.  If the VAMC records indicate 
worsening of symptoms since the Veteran's 
last VA examination in May 2008, schedule 
an examination by a physician with 
appropriate expertise to determine the 
current degree of severity of service-
connected hypothyroidism.  The claims 
folder must be made available to and 
reviewed by the examiner.

The examiner should determine whether the 
Veteran's hypothyroidism is manifested by 
cold intolerance, muscular weakness, 
cardiovascular involvement, mental 
disturbance (dementia, slowing of 
thought, depression), bradycardia (less 
than 60 beats per minute), and 
sleepiness. 

The examiner must set forth all 
examination findings, together with the 
complete rationale for the comments and 
opinions expressed.  

3.  Then readjudicate the claim for an 
increased rating for hypothyroidism.  If 
the benefit sought on appeal is not fully 
granted the RO should issue a 
supplemental statement of the case before 
returning the case to the Board, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
Mary Gallagher
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


